


Exhibit 10.1


January 18, 2013




Cassio Conceicao
289 Avalon Drive
Los Altos, CA 94022


Re:    Employment Terms


Dear Cassio,


Silicon Graphics International Corp. (the “Company”), is pleased to offer you
the position of Executive Vice President and Chief Operating Officer (the
“COO”), on the following terms. Your employment shall commence on January 21,
2013 (the “Start Date”).


1)
POSITION. You will serve in an executive capacity and shall perform the duties
of COO as commonly associated with this position, as specified in the Bylaws of
the Company, and as required by the Company’s Chief Executive Officer (the
“CEO”). Initially, your responsibilities will include leading the management of
Operations, Supply Chain Management, IT and Facilities, Quality, and the Service
functions; actively supporting the strategic vision; driving the planning and
implementation of organization-wide strategies and policies. In this position,
you will also work to achieve annual and longer-term revenue and profit
objectives and establish operations policies for the organization. You will be a
leader who is able to help others deliver measurable, cost-effective results
that make the company vision a reality. You will report to the CEO. Of course,
the Company may change your position, duties, and work location from time to
time in its discretion, subject to the terms of this offer letter agreement.

2)
COMPENSATION.

a)
Base Salary. Your initial annual base salary will be $350,000, less standard
payroll deductions and withholdings. You will be paid bi-weekly in accordance
with Company practice and policy.

b)
Performance Bonus. In addition, you are eligible to earn a quarterly performance
bonus target of $61,250, based upon the Company’s performance with respect to
applicable performance targets, which are expected to include revenue and
profitability targets. Any such bonus payment shall be deemed earned upon the
fulfillment of targets and your continued employment through the bonus payment
date, and shall be paid within a reasonable period of time, but not later than
45 days, after the end of the quarter. The Company will determine in its sole
discretion whether the performance targets have been achieved, whether you have
earned a bonus, and the amount of any earned bonus.

c)
Signing Bonus. You will be entitled to a signing bonus in the amount of $50,000
to be paid upon the first pay period following the successful completion of
ninety (90) days of employment. This signing bonus must be repaid to the Company
if you resign your employment without Good Reason (as defined herein) or your
employment is terminated by the Company for Cause (as defined herein), in either
case, within one year of your start date. If within one year of your start date,
you resign for Good Reason or your employment is terminated by the Company
without Cause, then you will not be required to repay the signing bonus. The
signing bonus will be subject to standard deductions and withholdings.

d)
Review of Compensation. Your base salary and bonus eligibility will be reviewed
on an annual or more frequent basis by the Compensation Committee and are
subject to change in the discretion of the Compensation Committee, subject to
the terms of this offer letter agreement.

3)
EQUITY AWARD.

a)
Equity Grants. Subject to Compensation Committee approval, the Company will
grant you restricted stock units with the right to receive 55,000 shares of the
Company’s common stock pursuant to the Plan (the “Restricted Stock Unit Award”).
In addition, subject to Compensation Committee approval, the Company will grant
you performance restricted stock units with the right to receive 68,750 shares
of the Company’s common stock pursuant to the Plan (the “Performance Restricted
Stock Unit Award”).





--------------------------------------------------------------------------------




b)
Vesting Schedule. The Restricted Stock Unit Award will be subject to a four-year
vesting period that requires your continuous service to the Company as an
employee or consultant (as defined in the Plan and the Stock Unit Award
Agreement), with 25% vesting upon completion of the first year of continuous
service as an employee or consultant, and an additional 6.25% of such Restricted
Stock Unit Award vesting for each 3 months of continuous service as an employee
or consultant after such first year. The Performance Restricted Stock Unit Award
will be eligible to be earned upon achievement of certain performance criteria
based on total revenues and non-GAAP operating income following the completion
of the SGI’s audited financial statements for the 2013 fiscal year and the
approval of the Compensation Committee of the Board. The Performance Restricted
Stock Unit Award, if earned, will vest as to 25% upon the completion of the
first year of continuous service as an employee or consultant, and an additional
25% of such Performance Restricted Stock Unit Award vesting for each year of
continuous service as an employee or consultant after such first year. For
clarification, the number of shares subject to the Performance Restricted Stock
Unit Award set forth in Section 3(a) above (68,750 shares) reflect achievement
of the requisite performance targets at the 100% level which would result in
payout of such award at 125% of the target award amount; however, the actual
number of shares subject to the Performance Restricted Stock Unit Award may
range from 50% to 150% of the target award amount depending on the level
actually achieved.

c)
Governing Documents. The Restricted Stock Unit Award will be governed in full by
the terms and conditions of the Plan and the Restricted Stock Unit Award
Agreement. The Performance Restricted Stock Unit Award will be governed in full
by the terms and conditions of the Plan and the Performance Restricted Stock
Unit Award Agreement.

4)
EMPLOYEE BENEFITS. You will be eligible to participate in the Company’s standard
employee benefit plans provided by the Company to its executive employees
generally in accordance with the terms and conditions of the plans and
applicable policies that may be in effect from time to time, and including but
not limited to group health insurance coverage, disability insurance, life
insurance, ESPP, 401(k) Plan, paid time off and paid holidays. You will be
eligible for reimbursement of your legitimate and documented business expenses
incurred in connection with your employment, pursuant to the Company’s standard
reimbursement expense policy and practices. The Company may modify its benefits
programs and policies from time to time in its discretion.

5)
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT. As a condition of your
employment, you are required to sign and abide by the Company’s Proprietary
Information and Inventions Agreement (the “Non-Disclosure Agreement”), attached
hereto as Exhibit A.

6)
SERVICE AS EMPLOYEE; OUTSIDE ACTIVITIES.

a)
Location and Duties. You will work at the Company’s corporate facility currently
located in Fremont, California, subject to necessary business travel. During
your employment with the Company, you will devote your best efforts and
substantially all of your business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity permitted by the
Company’s general employment policies) to the business of the Company.

b)
Company Policies. Your employment relationship with the Company shall also be
governed by the general employment policies and practices of the Company,
including but not limited to the policies contained in the Company’s Employee
Handbook (except that if the terms of this letter differ from or are in conflict
with the Company’s general employment policies or practices, this letter will
control), and you will be required to abide by such general employment policies
and practices of the Company.

c)
Other Activities. Throughout your employment with the Company, you may engage in
civic and not-for-profit activities so long as such activities do not interfere
with the performance of your duties hereunder or present a conflict of interest
with the Company. Subject to the restrictions set forth herein and only with the
prior written consent of the Board, you may serve as a director of other
corporations and may devote a reasonable amount of your time to other types of
business or public activities not expressly mentioned in this paragraph.

d)
Conflict of Interest. During your employment by the Company, except on behalf of
the Company, you will not directly or indirectly serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint venturer, associate,
representative or consultant for or on behalf of any other person, corporation,
firm, partnership or other entity whatsoever known by you to compete with the
Company (or is planning or preparing to compete with the Company), anywhere in
the world, in any line of business engaged in (or planned to be engaged in) by
the Company; provided, however, that you may purchase or otherwise acquire up to
(but not more than) one percent (1%) of any class of securities of any
enterprise





--------------------------------------------------------------------------------




(but without participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange.
7)
AT-WILL EMPLOYMENT RELATIONSHIP. Your employment relationship with the Company
is at-will. Accordingly, both you and the Company may terminate the employment
relationship at any time, with or without Cause (as defined below), and with or
without advance notice.

8)
DEFINITIONS.

a)
Definition of “Cause.” For purposes of this offer letter agreement, “Cause” is
defined as one or more of the following events: (i) the indictment or conviction
for a felony or plea of no contest, or other crime, or any misdemeanor involving
moral turpitude; (ii) the commission of any other act or omission involving
fraud or intentional deceit with respect to the Company or any of its affiliates
or any of their directors, stockholders, partners or members; (iii) any act or
omission involving dishonesty that causes material injury to the Company or any
of its affiliates or any of their directors, stockholders, partners or members;
(iv) gross negligence with respect to the Company or any of its subsidiaries;
(v) willful misconduct with respect to the Company or any of its subsidiaries;
(vi) any other material breach of your contractual, statutory, or common law
obligations to the Company; provided, however, that, it shall only be deemed
Cause pursuant to clause (vi) if you are given written notice describing the
basis of Cause and, if the event is reasonably susceptible of cure, you fail to
cure within thirty (30) days.

b)
Definition of “Good Reason.” For purposes of this offer letter agreement, “Good
Reason” is defined as one or more of the following conditions that occur without
your written consent: (i) the assignment to you, or the removal from you, of any
duties or responsibilities that results in the material diminution of your
authority, duties or responsibilities as EVP & COO, including a Change in
Control that results in your no longer serving as the EVP & COO or any similar
position; (ii) a material reduction by the Company of your base salary; (iii)
the Company’s material breach of its obligations to you under this offer letter
agreement; or (iv) your office relocation to a location more than fifty miles
from your then present location; provided however that, it shall only be deemed
Good Reason pursuant to the foregoing definition if (x) the Company is given
written notice from you within ninety (90) days following the first occurrence
of a condition that you consider to constitute Good Reason describing the
condition and fails to remedy such condition within thirty (30) days following
such written notice, and (y) you resign from employment within ninety (90) days
following the end of the period within which the Company was entitled to remedy
the condition constituting Good Reason but failed to do so.

c)
Definition of “Change in Control.” For purposes of this offer letter agreement,
“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of either of the following events:

i)
There is consummated (A) a merger, consolidation or similar transaction
involving (directly or indirectly) the Company or (B) a tender offer or exchange
offer addressed to the stockholders of the Company and, in either event,
immediately after the consummation of such merger, consolidation or similar
transaction or such tender or exchange offer, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

ii)
There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. A transaction that does not constitute a change in control event under
U.S. Treasury Regulation 1.409A-3(i)(5)(v) or (vii) will not be considered a
Change in Control for purposes of this letter agreement.




--------------------------------------------------------------------------------




9)
CHANGE IN CONTROL SEVERANCE BENEFITS. If, within 12 months following a Change in
Control, your employment is terminated by the Company without Cause, or by you
for Good Reason; and you sign, date, return to the Company and allow to become
effective a release of all claims in the form attached hereto as Exhibit B or
such other form satisfactory to the Company in its sole discretion (the
“Release”), then in lieu of any Severance Benefits set forth in Section 10
herein, you shall be entitled to receive the following severance benefits (the
“Change in Control Severance Benefits”); provided that you must execute and
return the Release on or before the date specified by the Company in the
prescribed form (the “Release Deadline”).  The Release Deadline will in no event
be later than 50 days after your separation.  If you fail to return the Release
on or before the Release Deadline, or if you revoke the Release, then you will
not be entitled to the benefits described in this Section 9.  The severance
payments will commence within 60 days after your separation and, once they
commence, will include any unpaid amounts accrued from the date of your
separation.  However, if the 60-day period described in the preceding sentence
spans two calendar years, then the payments will in any event begin in the
second calendar year.

a)
Accelerated Vesting. All unvested stock options and restricted stock units
referred to herein and any subsequent grants of stock options, restricted stock
units or any other equity awards granted under current or future plans shall
become fully vested upon the closing of a Change in Control of the Company;

b)
Severance Pay. You will be eligible to receive severance pay in the total amount
equal to the sum of (i) twelve (12) months of your base salary in effect as of
the employment termination date (ii) the full amount of your annual performance
bonus at target, and (iii) the prorated amount of your annual performance bonus
at target for the year in which the termination occurred. The severance pay will
be paid in one lump sum payment, subject to required payroll deductions and
withholdings; and

c)
COBRA Benefits. If you timely elect and continue to remain eligible for
continued group health insurance coverage under federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), the Company will pay
your COBRA premiums sufficient to continue your group health insurance coverage
at the same level in effect as of your employment termination date (including
dependent coverage, if applicable) for twelve (12) months after the employment
termination date; provided that, the Company’s obligation to pay your COBRA
premiums will cease earlier if you become eligible for group health insurance
coverage through a new employer and you must provide prompt written notice to
the Company if you become eligible for group health insurance coverage through a
new employer within twelve (12) months after your employment termination date.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Services Act), the Company shall instead provide you a taxable
monthly payment in an amount equal to the monthly COBRA premium that you would
otherwise be required to pay to continue your group health coverage in effect
from the date of your termination of employment, which payments shall be made
regardless of whether you elect COBRA continuation coverage and shall end on the
earlier of (x) the date on which you obtain other employment and (y) twelve (12)
months after your employment termination date.

10)
SEVERANCE BENEFITS. If, at any time other than during the 12 month period
following a Change in Control, your employment is terminated by the Company
without Cause, or by you for Good Reason; and you sign, date, return to the
Company and allow to become effective the Release, then you shall be entitled to
receive the following severance benefits (the “Severance Benefits”); provided
that you must execute and return the Release on or before the Release Deadline.
If you fail to return the Release on or before the Release Deadline, or if you
revoke the Release, then you will not be entitled to the benefits described in
this Section 10. The severance payments will commence within 60 days after your
separation and, once they commence, will include any unpaid amounts accrued from
the date of your separation.  However, if the 60-day period described in the
preceding sentence spans two calendar years, then the payments will in any event
begin in the second calendar year.

a)
Accelerated Vesting. All unvested stock options and restricted stock units
referred to herein and any subsequent grants of stock options, restricted stock
units or any other equity awards granted under current or future plans shall
accelerate in such amount equal to the number of shares that would vest over an
additional twenty-four (24) month period as if you had continued to be an
employee of the Company for an additional twenty-four (24) months following your
termination;

b)
Severance Pay. You will be eligible to receive severance pay in the total amount
equal to the sum of (i) twelve (12) months of your base salary in effect as of
the employment termination date, (ii) the full amount of your annual performance
bonus at target, and (iii) the prorated amount of your annual performance bonus
at target for the year in which the termination occurred. The severance pay will
be subject to required payroll deductions and withholdings, and will be





--------------------------------------------------------------------------------




paid in twenty-six (26) equal installments over a period of twelve (12) months,
with such payments made on the Company’s normal payroll schedule; and
c)
COBRA Benefits. If you timely elect and continue to remain eligible for COBRA,
the Company will pay your COBRA premiums sufficient to continue your group
health insurance coverage at the same level in effect as of your employment
termination date (including dependent coverage, if applicable) for twelve (12)
months after the employment termination date; provided that, the Company’s
obligation to pay your COBRA premiums will cease earlier if you become eligible
for group health insurance coverage through a new employer and you must provide
prompt written notice to the Board if you become eligible for group health
insurance coverage through a new employer within twelve (12) months after your
employment termination date. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot provide the foregoing benefit
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Services Act), the Company shall instead
provide you a taxable monthly payment in an amount equal to the monthly COBRA
premium that you would otherwise be required to pay to continue your group
health coverage in effect from the date of your termination of employment, which
payments shall be made regardless of whether you elect COBRA continuation
coverage and shall end on the earlier of (x) the date on which you obtain other
employment and (y) twelve (12) months after your employment termination date.

11)
CONDITIONS TO ELIGIBILITY TO SEVERANCE BENEFITS OR CHANGE IN CONTROL SEVERANCE
BENEFITS. Notwithstanding the foregoing, you will not be eligible for the
Severance Benefits or the Change in Control Severance Benefits if: (A) your
employment is terminated for Cause, or if you resign for any reason that does
not qualify as Good Reason; or (B) in the event that you materially breach the
Non-Disclosure Agreement, the Release, or any other obligations you owe to the
Company after termination of your employment (including but not limited to the
provisions of the Non-Disclosure Agreement), and the Company’s obligation to
provide the Severance Benefits or the Change in Control Benefits (or to continue
to provide such benefits) will cease immediately and in full as of the date of
your breach.

12)
DEFERRED COMPENSATION. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”). Severance benefits shall not
commence until you have a “separation from service” for purposes of Section
409A. Each installment of severance benefits is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits
are intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and you are, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after your
separation from service and (ii) your death. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to you or your beneficiary in one lump sum
(without interest). Any termination of your employment is intended to constitute
a “separation from service” and will be determined consistent with the rules
relating to a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). To the extent that any provision
of this Agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

13)
EXCISE TAX.

a)
Reduced Amount. Anything in this agreement to the contrary notwithstanding, if
any payment or benefit that you would receive pursuant to this offer letter
agreement or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount (defined below).
The “Reduced Amount” shall be either (y) the largest portion of the Payment that
would result in no portion of the Payment





--------------------------------------------------------------------------------




(after reduction) being subject to the Excise Tax, or (z) the entire Payment,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in your receipt, on an after-tax basis, of the greater economic benefit.
b)
Order of Reduction. Any reduction in the Payment that is required shall occur in
such manner as will provide you with the greatest economic benefit. If more than
one manner of reduction necessary to arrive at the Reduced Amount yields the
greatest economic benefit, then payments and benefits shall be reduced pro rata.
Any reduction shall be made in the following manner: first a pro rata reduction
of (i) cash payments subject to Section 409A of the Code as deferred
compensation and (ii) cash payments not subject to Section 409A of the Code, and
second a pro rata cancellation of (i) equity-based compensation subject to
Section 409A of the Code as deferred compensation and (ii) equity-based
compensation not subject to Section 409A of the Code. Reduction in either cash
payments or equity compensation benefits shall be made prorata between and among
benefits which are subject to Section 409A of the Code and benefits which are
exempt from Section 409A of the Code.

c)
Accounting Firm. The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Payment Event shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Payment Event, a nationally recognized accounting firm appointed
by the Board and reasonably approved by you shall make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

d)
Calculations. The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time or times as requested by the Company or you. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and you with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. The Company shall be
entitled to rely upon the accounting firm’s determinations, which shall be final
and binding.

14)
DISPUTE RESOLUTION.

a)
Arbitration Agreement. To ensure the rapid and economical resolution of disputes
that may arise in connection with your employment, you and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement, breach, performance, execution, or
interpretation of this agreement, your employment, or the termination of your
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Francisco, California conducted
before a single neutral arbitrator by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) or its successor, under the then applicable JAMS rules
for the resolution of employment disputes. By agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any such dispute
through a trial by jury or judge or by administrative proceeding.

b)
Arbitrator Authority. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. All claims, disputes, or causes of action under this
Agreement, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor brought in any private
attorney general capacity or proceeding, nor joined or consolidated with the
claims of any other person or entity. The arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding.

c)
Fees and Injunctive Relief. The Company shall pay all of JAMS’ arbitration fees.
The parties agree that the arbitrator shall award reasonable attorneys’ fees and
costs to the prevailing party in any action brought hereunder to the extent that
such an award would be consistent with applicable law. The arbitrator shall have
discretion to determine the prevailing party in an arbitration where multiple
claims may be at issue. Nothing in this letter agreement shall prevent either
you or the Company from obtaining injunctive relief in court if necessary to
prevent irreparable harm pending the conclusion of any arbitration.





--------------------------------------------------------------------------------




d)
Federal Arbitration Act. This agreement is made under the provisions of the
Federal Arbitration Act (9 U.S.C., Sections 1-14) (“FAA”) and will be construed
and governed accordingly. It is the parties' intention that both the procedural
and the substantive provisions of the FAA shall apply.

15)
MISCELLANEOUS.

a)
General Provisions. This letter, including the attached Non-Disclosure
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter. Changes in your employment terms, other than those expressly
reserved herein to the Company’s discretion, only can be made in a writing
signed by a duly-authorized member of the Company and you. This letter agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. If any provision of this letter agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this letter agreement and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law. This letter agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles. Any ambiguity in this letter agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this letter
agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This letter agreement
may be executed in counterparts which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.

b)
Legal Right to Work. As required by law, this offer is subject to satisfactory
proof of your right to work in the United States.

16)
APPLICABLE LAW. This agreement will be governed by the laws of the State of
California.

17)
ACCEPTANCE. Please sign this letter and the attached Non-Disclosure Agreement
and return them to me as soon as possible to accept employment with the Company
on the terms set forth herein. We are very excited about having you join us as
an employee and look forward to working with you.

Sincerely,


Silicon Graphics International, Corp.




By: /s/ Jennifer L. Pratt                                
Jennifer L. Pratt
Senior Vice President, Human Resources


January 18, 2013                                    
Date




Understood and Agreed:


By: /s/ Cassio Conceicao                            
Cassio Conceicao




January 18, 2013                                    
Date




Exhibit A –Non-Disclosure Agreement
Exhibit B – General Release Agreement




--------------------------------------------------------------------------------




EXHIBIT A


SILICON GRAPHICS INTERNATIONAL, CORP.


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


In consideration of my employment by Silicon Graphics International, Corp., a
Delaware corporation (the “Company”), I hereby agree to the following with
respect to my use and development of information and technology of the Company,
as more fully set out below.
1.Proprietary Information.
(a)Confidential Restrictions. I agree to hold in strict confidence and in trust
for the sole benefit of the Company all Proprietary Information (as defined
below) that I may have access to during the course of my employment with the
Company and will not disclose any Proprietary Information, directly or
indirectly, to anyone outside of the Company, or use, copy, publish, summarize,
or remove from Company premises such information (or remove from the premises
any other property of the Company) except: (i) during my employment as
authorized by Company policy and to the extent necessary to carry out my
responsibilities as an employee of the Company, or (ii) after termination of my
employment, as specifically authorized in writing by the President of the
Company. I further understand that the publication of any Proprietary
Information through literature or speeches must be approved in advance in
writing by the President of the Company.
(b)    Proprietary Information. “Proprietary Information” shall mean and all
confidential knowledge, data or information related to the Company’s business or
its actual or demonstrably anticipated research or development, including
without limitation: (i) trade secrets, inventions, ideas, processes, computer
source and object code, data, formulae, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs, and techniques; (ii)
information regarding products, services, plans for research and development,
marketing and business plans, budgets, financial statements, contracts, prices,
suppliers, and customers; (iii) information regarding the skills and
compensation of the Company’s employees, contractors, and any other service
providers of the Company; and (iv) the existence of any business discussions,
negotiations, or agreements between the Company and any third party.
(c)    Exclusions. Proprietary Information shall not include: (i) information
which is or becomes publicly known through lawful means; (ii) information which
was rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) information which is disclosed to me without
confidential or proprietary restriction by a third party who rightfully
possesses the information (without confidential or proprietary restriction) and
did not learn of it, directly or indirectly, from the Company.
(d)    Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company’s agreement with such third party) without
the express written authorization of the President of the Company.
(e)    No Interference with Business. In order to protect the Company’s and its
goodwill, I agree that: (i) during the term of my employment by the Company, I
will not, without the Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, the Company, and (ii) for the period of my
employment by the Company and for one (l) year thereafter, I will not, either
directly or indirectly, solicit, induce or encourage or attempt to solicit,
induce or encourage any employee, independent contractor, or consultant of the
Company to terminate his, her or its relationship with the Company in order to
become an employee, consultant, or independent contractor to or for any other
person or entity.
2.    Inventions.
(a)    Defined; Statutory Notice. I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.”




--------------------------------------------------------------------------------




The term Invention Ideas means any and all ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, and all improvements,
rights, and claims related to the foregoing that are conceived, developed, or
reduced to practice by me alone or with others except to the extent that
California Labor Code Section 2870 lawfully prohibits the assignment of rights
in such ideas, processes, inventions, etc. I understand that Section 2870(a)
provides:
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.
(2)    Result from any work performed by the employee for the employer.
(b)    Records of Invention Ideas. I agree to maintain adequate and current
written records on the development of all Invention Ideas and to disclose
promptly to the Company all Invention Ideas and relevant records, which records
will remain the sole property of the Company. I further agree that all
information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work of authorship,
design, formula, discovery, patent, or copyright that I do not believe to be an
Invention Idea, but is conceived, developed, or reduced to practice by me (alone
or with others) during my period of employment shall be promptly disclosed to
the Company (such disclosure to be received in confidence). The Company shall
examine such information to determine if in fact the idea, process, or
invention, etc., is an Invention Idea subject to this Agreement.
(c)    Assignment. I hereby assign, and agree to assign in the future, to the
Company, without further consideration, my entire right, title, and interest
(throughout the United States and in all foreign countries), free and clear of
all liens and encumbrances, in and to each Invention Idea, which shall be the
sole property of the Company, whether or not patentable. In the event any
Invention Idea shall be deemed by the Company to be patentable or otherwise
registrable, I will assist the Company (at its expense) in obtaining letters
patent or other applicable registrations thereon and I will execute all
documents and do all other things (including testifying at the Company’s
expense) necessary or proper to obtain letters patent or other applicable
registrations thereon and to vest the Company with full title thereto. Should
the Company be unable to secure my signature on any document necessary to apply
for, prosecute, obtain, or enforce any patent, copyright, or other right or
protection relating to any Invention Idea, whether due to my mental or physical
incapacity or any other cause, I hereby irrevocably designate and appoint the
Company and each of its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and in my behalf and stead, to execute and file any
such document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
me.
(d)    Excluded Inventions. Except as disclosed in Exhibit A, there are no
ideas, processes, trademarks, service marks, inventions, technology, computer
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, or improvements to the foregoing that I wish to exclude from the
operation of this Agreement (“Excluded Inventions”). If no Excluded Inventions
are listed in Exhibit A, I warrant that there are no Excluded Inventions. I
agree that I will not incorporate, or permit to be incorporated, Excluded
Inventions in any Invention Idea without the Company’s prior written consent.
If, in the course of my employment with the Company, I incorporate an Excluded
Invention into a Company process, machine or other work, I hereby grant the
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Invention.
(e)    Post-Termination Period. the one (1) year period after my employment
ends, I will promptly and fully disclose to the Company in writing: (i) all
inventions authored, conceived, or reduced to practice by me, either alone or
with others, including any that might be covered under California Labor Code
Section 2870, and (ii) all patent applications filed by me or in which I am
named as an inventor or co-inventor. In addition, I agree to assign in the
future any idea, process, trademark, service mark, invention, technology,
computer program, original work of authorship, design, formula, discovery,
patent, copyright, or any improvement, rights, or claims related to the
foregoing which are conceived, developed or reduced to practice at any time




--------------------------------------------------------------------------------




(including after my employment with the Company ends) to the extent any such
item is based upon any Invention Ideas or portions thereof.
I understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Sections 2870 through 2872 of the California Labor
Code.
3.    Former or Conflicting Obligations. During my employment with the Company,
I will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others. I represent that my
performance of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I certify that I have no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude me from complying with the provisions hereof.
I further represent that my employment by Company does not and will not breach
any agreement with any former employer, including any noncompete agreement.
4.    Government Contracts. I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.
5.    Termination. I hereby acknowledge and agree that all personal property,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents or materials
or copies thereof, Proprietary Information, and equipment furnished to or
prepared by me in the course of or incident to my employment, belong to the
Company and will be promptly returned to the Company upon termination of my
employment with the Company. Following my termination, I will not retain any
written or other tangible material containing any Proprietary Information or
information pertaining to any Invention Idea. I understand that my obligations
contained herein will survive the termination of my employment. In the event of
termination of my employment, I agree to sign and deliver to the Company a
Termination Certificate in the form attached hereto as Exhibit B. I further
agree that I will not copy, delete, or alter any information contained upon my
Company computer or Company equipment before I return it to the Company. In
addition, if I have used any personal computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company information, including
but not limited to, Proprietary Information, I agree to provide the Company with
a computer-useable copy of all such Proprietary Information and then permanently
delete and expunge such Proprietary Information from those systems; and I agree
to provide the Company access to my system as reasonably requested to verify
that the necessary copying and/or deletion is completed. I further agree that
any property situated on the Company’s premises and owned by the Company is
subject to inspection by the Company’s personnel at any time with or without
further notice or consent. Prior to the termination of my employment or promptly
after termination of my employment, I will cooperate with the Company in
attending an exit interview.
6.    Miscellaneous Provisions.
(a)    Assignment. I agree that the Company may assign to another person or
entity any of its rights under this Agreement, including, without limitation,
any successor in interest to the Company or its business operations. This
Agreement shall be binding upon me and my heirs, executors, administrators, and
successors, and shall inure to the benefit of the Company’s successors and
assigns.
(b)    Governing Law; Severability. The validity, interpretation,
enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of California. If any
provision of this Agreement, or application thereof to any person, place, or
circumstance, shall be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement and such provisions as
applied to other persons, places, and circumstances shall remain in full force
and effect.
(c)    Application of this Agreement. I hereby agree that my obligations set
forth in Sections 1 and 2 hereof and the definitions of Proprietary Information
and Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement.
(d)    Notification of New Employer. If I leave the employ of the Company, I
consent to the notification of my new employer of my rights and obligations
under this Agreement, by the Company providing a copy of this Agreement or
otherwise.




--------------------------------------------------------------------------------




(e)    Employment. I agree and understand that nothing in this Agreement shall
give me any right to continued employment by the Company, and it will not
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause and with or without advance
notice.
(f)    Injunctive Relief. I acknowledge that, because my services are personal
and unique and because I will have access to the Proprietary Information of the
Company, any breach of this Agreement by me would cause irreparable injury to
the Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle the Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
(g)    Entire Agreement. The terms of this Agreement are the final and entire
expression of my agreement with respect to the subject matter hereof and
supersede any prior or contemporaneous agreements or representations. This
Agreement only may be modified in a written agreement signed by both me and a
duly authorized officer of the Company.


Date: January 18, 2013             




/s/ Cassio Conceicao
__________________________________
Signature


Cassio Conceicao
___________________________________
Printed Name






--------------------------------------------------------------------------------




Exhibit A


Employee’s Prior Inventions


Except as set forth below, there are no ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement:






--------------------------------------------------------------------------------




Exhibit B


TERMINATION CERTIFICATE CONCERNING
PROPRIETARY INFORMATION AND INVENTIONS


This is to certify that I have returned all personal property of the Company,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, and that I did not make
or distribute any copies of the foregoing.
I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any invention, process, or idea, etc. conceived or developed by me
and covered by the Agreement and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company’s rights under the Agreement.




Date: ______________________             






__________________________________
Signature




___________________________________
Printed Name


 




--------------------------------------------------------------------------------






EXHIBIT B


GENERAL RELEASE AGREEMENT


In consideration of the severance benefits (the “Severance”) offered to me by
Silicon Graphics International Corp. (“SGI”) pursuant to my offer letter with
SGI dated ______________ (“Offer Letter”) and in connection with the termination
of my employment, I agree to the following general release (the “Release”).
1.On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge SGI, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release. The claims
subject to this release include, but are not limited to, those relating to my
employment with SGI and/or any predecessor to SGI and the termination of such
employment. All such claims (including related attorneys’ fees and costs) are
barred without regard to whether those claims are based on any alleged breach of
a duty arising in statute, contract, or tort. This expressly includes waiver and
release of any rights and claims arising under any and all laws, rules,
regulations, and ordinances, including, but not limited to: Title VII of the
Civil Rights Act of 1964; the Older Workers Benefit Protection Act; the
Americans With Disabilities Act; the Age Discrimination in Employment Act; the
Fair Labor Standards Act; the National Labor Relations Act; the Family and
Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. The parties agree to
apply California law in interpreting the Release. Accordingly, I further waive
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute. Section 1542 states: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which, if known to him or her,
must have materially affected his or her settlement with the debtor.” This
Release does not extend to, and has no effect upon, any benefits that have
accrued, and to which I have become vested, under any employee benefit plan
within the meaning of ERISA sponsored by the Company.
2.In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits; (c) my right to indemnity under California Labor
Code section 2802 or other applicable state-law right to indemnity; and (d) my
right to file a charge or complaint with a government agency such as but not
limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Department of Labor, the California Department of Fair
Employment and Housing, or other applicable state agency. Moreover, you will
continue to be indemnified for your actions taken while employed by the Company
to the same extent as other then-current or former directors and officers of the
Company under the Company’s Certificate of Incorporation and Bylaws and the
Director and Officer Indemnification Agreement between you and the Company, if
any, and you will continue to be covered by the Company’s directors and officers
liability insurance policy as in effect from time to time to the same extent as
other then-current or former directors and officers of the Company, each subject
to the requirements of the laws of the State of Delaware. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be resolved through binding arbitration pursuant to Section 9 below, and the
arbitration provision set forth in my Offer Letter.
3.I understand and agree that SGI will not provide me with the Severance unless
I execute the Release. I also understand that I have received or will receive,
regardless of the execution of the Release, all wages owed to me together with
any accrued but unused vacation pay, less applicable withholdings and
deductions, earned through my termination date.
4.As part of my existing and continuing obligations to SGI, I have returned to
SGI all SGI documents (and all copies thereof) and other SGI property that I
have had in my possession at any time, including but not limited to SGI files,
notes, drawings, records, business plans and forecasts, financial information,
specification, computer-recorded information, tangible property (including, but
not limited to, computers, laptops, cell phone, pagers, etc.), credit cards,
entry cards, identification badges and keys; and any materials of any kind which
contain or embody any




--------------------------------------------------------------------------------




proprietary or confidential information of SGI (and all reproductions thereof).
I understand that, even if I did not sign the Release, I am still bound by any
and all confidential/proprietary/trade secret information, non-disclosure and
inventions assignment agreement(s) signed by me in connection with my employment
with SGI, or with a predecessor or successor of SGI pursuant to the terms of
such agreement(s).
5.I represent and warrant that I am the sole owner of all claims relating to my
employment with SGI and/or with any predecessor of SGI, and that I have not
assigned or transferred any claims relating to my employment to any other person
or entity.
6.I agree to keep the Severance and the provisions of the Release confidential
and not to reveal its contents to anyone except my lawyer, my spouse or other
immediate family member, and/or my financial consultant, or as required by legal
process or applicable law.
7.I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or myself.
8.I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. Nothing in this paragraph shall
prohibit me from providing truthful information in response to a subpoena or
other legal process.
9.Any controversy or any claim arising out of or relating to the interpretation,
enforceability or breach of the Release shall be settled by arbitration in
accordance with the arbitration provision set forth in my Offer Letter. If for
any reason the arbitration provision set forth in my Offer Letter is not
enforceable, I agree to arbitration under the employment arbitration rules of
the American Arbitration Association or any successor hereto. The parties
further agree that the arbitrator shall not be empowered to add to, subtract
from, or modify, alter or amend the terms of the Release. Any applicable
arbitration rules or policies shall be interpreted in a manner so as to ensure
their enforceability under applicable state or federal law.
10.I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Severance and the Release shall expire on the
twenty-second (22nd) calendar day after my employment termination date if I have
not accepted it by that time. I further understand that SGI’s obligations under
the Release shall not become effective or enforceable until the eighth (8th)
calendar day after the date I sign the Release provided that I have timely
delivered it to SGI (the “Effective Date”) and that in the seven (7) day period
following the date I deliver a signed copy of the Release to SGI I understand
that I may revoke my acceptance of the Release. I understand that the Severance
will become available to me at such time after the Effective Date as specified
in my Offer Letter.
11.In executing the Release, I acknowledge that I have not relied upon any
statement made by SGI, or any of its representatives or employees, with regard
to the Release unless the representation is specifically included herein.
Furthermore, the Release contains our entire understanding regarding eligibility
for and the payment of severance benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written SGI agreements
that are consistent with enforceable provisions of this Release such as my Offer
Letter, proprietary information and invention assignment agreement, and any
stock, stock option and/or stock purchase agreements between SGI and me. Once
effective and enforceable, this agreement can only be changed by another written
agreement signed by me and an authorized representative of SGI.
12.Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.
[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]

        

--------------------------------------------------------------------------------




EMPLOYEE’S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.


Date delivered to employee ___________, ______.
Executed this ___________ day of ___________, ______.


                        
Employee Signature
                        
Employee Name (Please Print)


















[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]





        